Citation Nr: 1714244	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 12, 2012 (excluding period(s) of temporary total evaluation(s)); and to a rating in excess of 50 percent thereafter.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in August 2013, and before the undersigned Veterans Law Judge (VLJ) in May 2014.  Transcripts of both hearings are of record.

In October 2014, the Board, in pertinent part, remanded the current appellate claims for further development to include a new medical examination pertaining to the Veteran's PTSD.  Such an examination was accomplished in May 2015, and all other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record reflects the Veteran's PTSD has been manifested by depressed mood, anxiety, and chronic sleep impairment throughout the pendency of this case.

2.  Prior to December 12, 2012, and excluding period(s) of temporary total evaluation(s), the record does not reflect the Veteran's service-connected PTSD was manifested by symptomatology which resulted in occupational and social impairment with reduced reliability and productivity. 

3.  For the period from December 12, 2012, the Veteran's service-connected PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  In addition to his PTSD, the Veteran is service-connected for coronary artery disease (CAD) evaluated as 10 percent disabling from February 15, 2012, and 60 percent disabling from April 15, 2015; tinea pedis with onychomycosis evaluated as zero percent disabling (noncompensable); and erectile dysfunction evaluated as zero percent disabling.  His overall combined rating is currently 80 percent.

5.  The competent medical and other evidence of record reflects the Veteran cannot obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected PTSD prior to December 12, 2012, are not met (excluding period(s) of temporary total evaluation(s)).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 50 percent for service-connected PTSD from December 12, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for assignment of a TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Board finds that the Veteran was provided with correspondence that notified him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2013 DRO hearing and May 2014 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  In pertinent part, he has not identified outstanding evidence which documents symptoms of his PTSD that are not reflected by the evidence already of record.  He was also accorded multiple VA examinations during the pendency of this case, with the most recent being in May 2015.  No prejudice or inaccuracies are demonstrated with respect to the findings of that examination, and the Veteran has not reported his PTSD has increased in severity since that examination.  As such, the Board finds that the duties to notify and assist are satisfied.

The Board also notes that it does not appear the Veteran has identified any current deficiency regarding the notice and assistance he has received in this case, to include the conduct of the August 2013 and May 2014 hearings.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); see also Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board will therefore proceed to the merits of the appeal.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis - PTSD

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran is already in receipt of "staged" ratings in the instant case.  Further, with respect to the period prior to December 12, 2012, the Board notes that in addition to the 30 percent evaluation the Veteran was also assigned various temporary total evaluations pursuant to 38 C.F.R. § 4.29.  Specifically, he was assigned a 100 percent rating from August 24, 2004, with the 30 percent rating being effective September 1, 2004; he was again assigned a 100 percent rating effective November 8, 2004, with the 30 percent rating being resumed March 1, 2005; and another 100 percent rating effective June 5, 2006, with the 30 percent rating being resumed March 1, 2007.  In evaluating the appropriate rating for the period prior to December 12, 2012, the Board's analysis will not address the aforementioned periods where a temporary total rating was in effect.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

As an initial matter, the Board notes that the record reflects the Veteran's PTSD has been manifested by depressed mood, anxiety, and chronic sleep impairment throughout the pendency of this case.  However, such symptomatology is associated with the criteria for a 30 percent evaluation and would not generally support a rating in excess thereof.

The Board further finds that, prior to December 12, 2012, and excluding period(s) of temporary total evaluation(s), the record does not reflect the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

The Board notes that the evidence does not appear to demonstrate symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.   In pertinent part, the Board notes that a September 2009 VA examination found the Veteran's was in no acute distress.  His thought was fairly reliable; and thought process was found to be clear, coherent, goal-directed, and logical  His speech was unremarkable; and was normal generally.  There was no evidence of any major concentration or memory problems; judgment and insight were felt to be pretty good; and there was no indication he would not be able to manage funds he otherwise may be entitled to.  Similar findings were made on a subsequent VA examination in November 2009 by the same examiner.

The Board acknowledges that the Veteran did express suicidal thoughts at the September 2009 VA examination.  As such, there was evidence of suicidal ideation for purposes of considering the 70 percent rating criteria.  See Bankhead v. Shulkin, No. 15-2404 (U.S. Vet. App. March 27, 2017).  Further, there was also evidence of irritability, although there does not appear to be the type of periods of violence associated with impaired impulse control under the 70 percent rating criteria.  Nevertheless, in light of the evidence of suicidal ideation, as well as other symptoms not explicitly addressed by the rating criteria such as hypervigilance, the Board must determine whether the Veteran's PTSD symptoms have resulted in the level of occupational and social impairment associated with a rating in excess of 30 percent to include the aforementioned criteria associated with a 70 percent rating.

The Board acknowledges that the Veteran's PTSD has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 30 percent prior to December 12, 2012.

Of particular importance in evaluating the veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, the Board notes that an August 2004 VA discharge summary noted that GAF at discharge was 55.  Further, the September 2009 and November 2009 VA examination found the Veteran's GAF was in the 61-70 range.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Diagnostic and Statistical Manual of Mental Disorders, Washington, DC, American Psychiatric Association (DSM) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

In short, upon medical evaluation, the Veteran's PTSD was found to be result in mild to moderate occupational and social impairment, excluding the period(s) temporary total evaluation(s) were in effect.  Such impairment appears to be consistent with the 30 percent rating criteria which is to reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).  The Board also finds that impairment reflected by the GAF scores appears consistent with the anecdotal evidence for this period, to include the Veteran's own statements describing his level of functioning during this period.  For example, although there were various issues during this period, the record reflects he had ongoing relationships and did activities with family members.  He also referred to his church as an important support system.  As such, it does not appear he meets or nearly approximates the criteria for a rating in excess of 30 percent during this period, excluding the times a temporary total evaluation was in effect.

Regarding the period from December 12, 2012, the Veteran's service-connected PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  For example, a December 2012 VA examination found that the Veteran's current symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events.  The May 2015 VA examination found similar symptoms, as well as difficulty in establishing and maintain effective work and social relationships.   Such symptomatology is generally associated with the current 50 percent rating assigned for the Veteran's PTSD during this period.  Moreover, neither these examinations nor the treatment records on file for this period indicate symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and/or spatial disorientation.  

The Board acknowledges that the December 2012 VA examination found the Veteran demonstrated irritability or outbursts of anger; suicidal ideation; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  Similarly, the May 2015 VA examination found the Veteran's PTSD resulted in difficulty in adapting to stressful circumstances (including work or a worklike setting.  Such symptomatology is generally associated with the criteria for a 70 percent rating.  Therefore, the Board must determine whether the symptoms have resulted in the level of occupational and social impairment associated with that rating.

In pertinent part, the Board observes that both the December 2012 and May 2015 VA examinations found that the Veteran's level of occupational and social impairment was best summarized as reduced reliability and productivity.  This finding is consistent with the level of impairment associated with the current 50 percent rating for this period.  Moreover, the aforementioned VA examiners' findings appear consistent with the other evidence of record to include the treatment records and testimony presented at the August 2013 and May 2014 hearings.  Among other things, even though there continue to be issues he continues to have ongoing relationships with family members to include as noted on the aforementioned VA examinations in 2012 and 2015.  As such, it appears his level of occupational and social impairment due to the PTSD is consistent with the current 50 percent evaluation for this period; and he does not meet or nearly approximate the level for the next higher rating of 70 percent or more.

For these reasons, the Board finds that the Veteran's service-connected PTSD does not warrant a rating in excess of 30 percent prior to December 12, 2012 (excluding period(s) of temporary total evaluation(s)); or a rating in excess of 50 percent thereafter.

In making the above determinations, the Board notes it took into consideration the potential applicability of additional "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  The Board notes it was also cognizant of the fact the Veteran has used medication to treat his psychiatric problems including his symptoms of depression.  The Court has held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.  Moreover, a thorough review of the record does not reflect there were any distinctive period(s) where the Veteran met or more nearly approximated the criteria for ratings in excess of those already in effect for his PTSD.

The Board further notes that in a January 2017 statement the Veteran's representative cited to caselaw in which the Court, in essence, found that the effective date for the award of benefits should be from date of claim and not when VA found that "entitlement arose."  In pertinent part, the representative cited to McGrath v. Gober, 14 Vet. App. 28, 35 (2000), stating that service connection should be the date that veteran submitted the claim or the date that veteran was released from active service; and not the earliest date a VA examiner diagnosed PTSD.  The representative also cited to Lalonde v. West, 12 Vet. App. 377 (1999), stating the Court stressed the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

As the Veteran did not submit a timely Notice of Disagreement with the effective date for the establishment of service connection for PTSD, the Board finds it is not clear how this caselaw is applicable to the present appeal.  If it is to suggest that the 50 percent or higher ratings should all be effective from when service connection was established for the Veteran's PTSD, the cases cited do not appear to stand for that proposition.  Moreover, the Court's holdings regarding "staged" ratings in Fenderson, supra, and Hart, supra, reflects recognition that different ratings may be assigned for a service-connected disability to include during the period from when service connection is initially established.

Analysis -- TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Here, in addition to his PTSD, the Veteran is service-connected for CAD evaluated as 10 percent disabling from February 15, 2012, and 60 percent disabling from April 15, 2015; tinea pedis with onychomycosis evaluated as zero percent disabling; and erectile dysfunction evaluated as zero percent disabling.  His overall combined rating is currently 80 percent.  See 38 C.F.R. § 4.25.  Therefore, he satisfies the schedular requirements for consideration of a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  Consideration may not be given to the Veteran's age or to the impairment caused by nonservice-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the record reflects the Veteran has a high school education, as well as additional training in the 1960s from Business Machine School and Lincoln Technical Institute.  He has indicated he last worked in 1991 as a tractor trailer assembler.  Further, it was noted that his primary employment had been painting cars.

Although there is no dispute the Veteran has been unemployed for many years, the Board observes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, supra.

The Board notes the Veteran has indicated he originally stopped working due to a variety of factors, to include the impairment from nonservice-connected disabilities such as his shoulder and back.  The Board also acknowledges that VA examinations conducted in 2015 found that the Veteran's service-connected CAD and tinea pedis did not impact his ability to work.  However, no rationale was provided in support of these findings; and it is not clear whether it was based upon the fact the Veteran is not currently employed.  Further, such a finding as to the Veteran's CAD appears inconsistent with the fact that examination determined it resulted in impairment such as dyspnea at greater than 3 but less than 5 METs; which was noted as consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4mph).  Such impairment appears consistent with the physical limitations described by the Veteran, to include at his hearings.  In addition, the Veteran has indicated, to include treatment records dated in July 2016, that he experiences pain in his feet which he has attributed to the service-connected tinea pedis.  

The Board finds that the aforementioned competent medical and other evidence of record reflects the impairment caused by the CAD and tinea pedis would preclude most types of physical employment consistent with the Veteran's education and work history.  Further, the impairment due to his PTSD would indicate that transition to a sedentary form of employment would be difficult at best.  As already noted, his PTSD is currently manifested by difficulty in establishing and maintain effective work and social relationships, as well as difficulty in adapting to stressful circumstances, including work or a worklike setting.  

In view of the foregoing, the Board must find that the Veteran would be capable of no more than marginal employment consistent with his education and work history due to the impairment caused by his service-connected disabilities.  Under the law, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a).  The Board also notes the law mandates resolving all reasonable doubt in favor of the claimant, to include degree of disability. 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3, 4.7.

For these reasons, the Board concludes the competent medical and other evidence of record reflects the Veteran cannot obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, a TDIU is warranted in this case.


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected PTSD prior to December 12, 2012 (excluding period(s) of temporary total evaluation(s)) is denied.

Entitlement to a rating in excess of 50 percent for service-connected PTSD from December 12, 2012, is denied.

Entitlement to a TDIU due to service-connected disability is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


